IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                              NO. 2018-CA-00658-COA

GARTH BISSETTE, PH.D.                                                   APPELLANT

v.

UNIVERSITY OF MISSISSIPPI MEDICAL                                        APPELLEES
CENTER, WILLIAM WOOLVERTON, PH.D.,
CRAIG STOCKMEIER, PH.D., JEFFERSON
PARKER, PH.D., GRAYSON NORQUIST, PH.D.
AND JAMES KEETON, M.D.

DATE OF JUDGMENT:                        04/02/2018
TRIAL JUDGE:                             HON. WILLIAM A. GOWAN, JR.
COURT FROM WHICH APPEALED:               HINDS COUNTY CIRCUIT COURT,
                                         FIRST JUDICIAL DISTRICT
ATTORNEYS FOR APPELLANT:                 WILLIAM MATTHEW BURCH
                                         YANCY B. BURNS
                                         JONATHON GARTH BISSETTE
ATTORNEYS FOR APPELLEES:                 JOHN T. KITCHENS
                                         R. E. PARKER JR.
                                         MINOR F. BUCHANAN
                                         ROBERT V. GREENLEE
                                         THOMAS EUGENE WHITFIELD JR.
                                         PENNY B. LAWSON
NATURE OF THE CASE:                      CIVIL - CONTRACT
DISPOSITION:                             AFFIRMED - 06/25/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE BARNES, C.J., McDONALD AND C. WILSON, JJ.

      McDONALD, J., FOR THE COURT:

¶1.   Former tenured professor Garth Bissette, Ph.D sued the University of Mississippi

Medical Center (UMMC), William Woolverton, Ph.D., Craig Stockmeier, Ph.D., Jefferson

Parker, Ph.D., Grayson Norquist, Ph.D., and James Keeton, M.D. for breach of a separation
agreement, false representation, and civil conspiracy. Bissette specifically sued Woolverton

for slander as well. The Hinds County Circuit Court granted the defendants’ motions for

summary judgment and dismissed the case. From that dismissal, Bissette appeals.

                                          FACTS

¶2.    Bissette is a psychoneuroendocrinologist who was recruited from Duke University in

1995 by UMMC’s Dr. Angelos Halaris, Chairman of the Department of Psychiatry and

Human Behavior. In 2002, Bissette was awarded tenure pursuant to Dr. Halaris’s glowing

summary of his accomplishments. Between 2002 and 2005, Bissette’s annual reviews were

satisfactory.

¶3.    In 2005, Stockmeier became the division director of research in the Department of

Psychiatry and Bissette’s immediate supervisor. Between 2005 and 2010, Stockmeier gave

Bissette five unsatisfactory performance evaluations, two of which were reversed by

department chair Norquist. But Bissette’s three unsatisfactory ratings triggered UMMC’s

Post Tenure Review procedure in May 2011. That procedure involved a review by a three-

member committee, two of whom were chosen by Bissette’s department chair, Norquist, and

one chosen by Bissette. The three committee members were to review Bissette’s work and

recommend to Norquist either dismissal or remediation plans. Bissette chose Ian Paul, Ph.D.,

and Norquist chose Woolverton and Parker to form the committee. Bissette made no

objection to these appointments. The committee was advisory, and Norquist was not bound

by its recommendation. If Bissette was dissatisfied with Norquist’s decision, he could pursue

further procedural appeals under UMMC’s policies and procedures.



                                             2
¶4.    The committee interviewed Stockmeier and covered the negative reviews he had given

Bissette. They met twice with Bissette who told the committee that he felt that Stockmeier

may have retaliated against him because Norquist had overturned one of Stockmeier’s

negative reviews. Bissette also said that Stockmeier was biased because he focused his

annual review on things Bissette did not do well (e.g., maintain a productive research

program) rather than on things that he did do well (national service). The committee also met

with Norquist and Dr. Celso Gomez-Sanchez, who collaborated with Bissette briefly. In a

written report, the committee recommended termination, which the committee said it did not

take lightly especially because Bissette was a tenured colleague who had been a member of

the department for fifteen years. But the committee felt past remediation plans had been

clear and reasonable but not met. The committee felt further remediation plans would not

improve the situation, and they voted unanimously to recommend dismissal.

¶5.    Instead of continuing the post-tenure review process, Bissette reached an agreement

with UMMC to remain employed through November 2011 at full pay with benefits and then

resign. UMMC agreed to give Bissette a favorable recommendation, and Bissette agreed to

release UMMC from any and all claims Bissette may have had from either his employment

or termination. These terms were memorialized in a Separation Agreement and Release

(“Separation Agreement”) on May 31, 2011, and signed by Bissette and Keeton, who as Vice

Chancellor at UMMC signs all contracts on behalf of UMMC. The terms of the agreement,

which included an agreement not to disparage each other, were to remain confidential.

Norquist said he was made aware of the agreement but not of its contents. Norquist also



                                             3
confirmed that Woolverton was not told of either the agreement or the contents. Thereafter,

Bissette continued to work through November 2011, received his pay, and then resigned.

¶6.    In March 2012, Woolverton attended a conference sponsored by the National Institute

of Health (NIH) in Washington, D.C. He was paid a stipend and his expenses by NIH for

his work reviewing grants at the conference. Woolverton lunched one day with two other

conferees, Dr. Michael Owens of Emory University and Dr. Steven Dworkin of Western

Illinois University. On the way back to the conference, Dr. Owens asked Woolverton how

Bissette was doing, to which Woolverton allegedly responded that Bissette had been subject

to the post-tenure review after three unsatisfactory annual reviews and eventually terminated.

Woolverton also allegedly said that Bissette was only hired because of a threat of blackmail

made against Dr. Halaris, chairman of the department at the time. Woolverton further

allegedly stated that Bissette was “poison” to the department, that Bissette had achieved no

professional accomplishments during his tenure, and that he did nothing with regard to

scholarship or professional service following his annual reviews. Woolverton added that

Bissette was often intoxicated upon returning to work from lunch. Although Dr. Dworkin

recalled the conversation slightly differently, he did confirm Woolverton’s comments for the

most part except for statements concerning “blackmail” or “poison.” Dworkin also said that

it appeared to him that Dr. Owens was aware of Bissette’s dismissal and was trying to get

more information concerning it.

¶7.    When he learned about this conversation, Bissette wrote to Keeton. Bissette felt

Wolverton’s statements revealed Woolverton’s personal animosity against him, which



                                              4
Bissette felt had to have tainted the integrity of the post-tenure review process itself. Bissette

said he felt he was denied an unbiased review and that he was fraudulently induced into

relinquishing his right to continued employment. He threatened to file a lawsuit if they could

not resolve the matter, and he specifically deemed the letter to be his notice of claim to

UMMC under Mississippi Code Annotated section 11-46-1 (Rev. 2012).

¶8.    On December 6, 2012, Bissette filed his complaint against UMMC, Woolverton, and

other doctors in Hinds County Circuit Court. He pleaded causes of action for slander, fraud,

fraudulent concealment, fraudulent inducement, tortious interference with prospective

contracts, breach of contract, bad faith breach of contract, negligent and intentional infliction

of emotional distress, and civil conspiracy. After answers were filed and the court entered

a scheduling order, Woolverton died on June 13, 2013. Woolverton’s attorneys filed a

suggestion of death, and on August 1, 2013, Bissette filed a motion for leave to substitute

Woolverton’s estate; however, no estate was ever opened or substituted. On the theory that

Bissette was fraudulently induced to sign the Separation Agreement and would not have left

his employment, Bissette’s expert economist calculated his past and future wage loss at

$1,562,734.

¶9.    During the years the case was pending, the parties exchanged written discovery and

filed motions, but no depositions were taken. Ultimately, all parties submitted motions for

partial summary judgment or summary judgment. Bissette moved for partial summary

judgment alleging that Woolverton had breached the Separation Agreement; Woolverton’s

counsel filed for summary judgment on the claims against him; and UMMC, Keeton,



                                                5
Norquist, Parker, and Stockmeier moved for summary judgment on all claims. The circuit

court granted the defendants’ motions and denied Bissette’s in its “Findings of Fact,

Conclusions of Law, and Order of Dismissal” entered on August 2, 2018. Bissette appeals

from that judgment.

                               STANDARD OF REVIEW

¶10.   Appellate review of a trial-level court’s grant or denial of a motion for summary

judgment is de novo. Adams v. Graceland Care Ctr. of Oxford LLC, 208 So. 3d 575, 579

(¶9) (Miss. 2017). Rule 56(c) of the Mississippi Rules of Civil Procedure provides that

summary judgment is proper where “the pleadings, depositions, answers to interrogatories

and admissions on file, together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” “When considering a motion for summary judgment, the trial-level court must view

all evidence in a light most favorable to the non-moving party.” Morton v. City of Shelby,

984 So. 2d 323, 329 (¶10) (Miss. Ct. App. 2007). Questions concerning the construction and

interpretation of contracts are questions of law which we review de novo. Royer Homes of

Miss. Inc. v. Chandeleur Homes Inc., 857 So. 2d 748, 751 (¶4) (Miss. 2003).

                                      DISCUSSION

       I.     Whether the circuit court erred in granting summary judgment in
              favor or UMMC, Stockmeier, Parker, Norquist, and Keeton on the
              breach of contract claim.

¶11.   Bissette’s breach of contract claim turns on whether Woolverton was a party to the

Separation Agreement and Woolverton’s status with respect to UMMC when he made his



                                             6
March 2012 comments.

              A.      The Parties to the Contract

¶12.   The Separation Agreement begins with the following statement:

       This agreement is being entered into on May 12, 2011, between The University
       of Mississippi Medical Center for the benefit of itself, all related corporate
       entities, its and their officers, directors, employees, agents, successors, and
       assigns (hereinafter “UMMC”) and Dr. Garth Bissette, (hereinafter
       “Employee”).

Bissette claims that this language makes Woolverton, UMMC’s employee, a party to the

Separation Agreement and binds Woolverton to the confidentiality and non-disparagement

clauses. UMMC, Woolverton, and the other doctors argue that the very language “for the

benefit of” makes Woolverton and all other employees merely third-party beneficiaries of the

agreement—not contracting parties. The circuit court agreed with the defense, finding that

“[a]s third-party beneficiaries, the individual defendants were not parties to nor bound by the

contract in their individual capacities.”

¶13.   In order to recover damages from a breach of contract, or for failure to carry out the

terms of the contract, there must be a relationship of privity of contract between the party

damaged and the party sought to be held liable for the breach of the contract. Burns v.

Washington Savs., 171 So. 2d 322, 324 (1965)(citing Jones v. Mississippi Farms Co., 76 So.

880 (Miss. 1917)); 17 Am. Jur. 2d Contracts § 297 (1964); 17A C.J.S. Contracts § 519(2)

(1963)0. Moreover, “[a] contract cannot bind a nonparty.” Colyer v. First United Methodist

Church of New Albany, 214 So. 3d 1084, 1088 (¶18) (Miss. Ct. App. 2016) (citing E.E.O.C.

v. Waffle House Inc., 534 U.S. 279, 308 (2002)). A third-party beneficiary to a contract is



                                              7
a person who is not a party to a contract but who would benefit from its performance. The

third-party beneficiary has no direct privity with the promissor, although he may enforce a

promise made for his benefit even though he is a stranger to the contract or to the

consideration. Burns, 171 So. 2d at 325.

¶14.   On appeal, Bissette argues that the Separation Agreement language “for the benefit

of” is ambiguous and because UMMC drafted it, Bissette’s understanding and interpretation

of it should be accepted. Bissette further argues that the circuit court erred because the

agreement never uses the words “third-party beneficiary” because UMMC had inferred that

employees were covered by the agreement in its initial response to the motion for partial

summary judgment, and because Bissette feels that such an interpretation would produce an

absurd result. We disagree.

¶15.   Whether a contract is ambiguous is a question of law for the court to determine and

if it is not, the contract should be enforced as written.1 Royer Homes, 857 So. 2d at 751 (¶7).

In making that determination, the court “must review the express wording of the contract as

a whole.” Epperson v. SOUTHbank, 93 So. 3d 10, 16 (¶17) (Miss. 2012). “The mere fact

that the parties disagree about the meaning of a contract does not make the contract

ambiguous as a matter of law.” Royer Homes, 857 So. 2d at 753 (¶10). If no ambiguity

exists, this Court will accept the plain meaning of the instrument as the intent of the parties.

Freese v. Mitchell, No. 2012-CA-01045-SCT, 2014 WL 1946593, at *6 (¶30) (Miss. May

15, 2014); B.C. Rogers Poultry Inc. v. Wedgeworth, 911 So. 2d 483, 487 (¶8) (Miss. 2005);

       1
        “Where a contract is unambiguous, the parties are bound by the language of the
instrument.” Delta Pride Catfish Inc., v. Home Ins. Co., 697 So. 2d 400, 404 (Miss. 1997).

                                               8
IP Timberlands Operating Co. v. Denmiss Corp., 726 So. 2d 96, 108 (¶50) (Miss. 1998).

Moreover, “courts do not have the authority to modify, add to, or subtract from the terms of

a contract validly executed between two parties.” Wallace v. United Miss. Bank, 726 So. 2d

578, 584 (¶23) (Miss. 1998).

¶16.   Here the circuit court found no ambiguity with respect to the identification of the

contracting parties, namely UMMC and Dr. Bissette. We agree. The contract language

clearly bestowed third-party beneficiary status on categories of other individuals and entities

(UMMC entities, directors, employees) because it used the words “for the benefit of” when

referring to them. A party cannot ignore clear language in a contract.2 This Court must

construe the agreement as made by the parties and give the words of the document their

commonly accepted meaning. Here the common meaning of “for the benefit of” is clear.

The agreement did not say UMMC and all related corporate entities, its and their officers,

directors, employees. And it did not use the words “on behalf of,” which may have raised

issues of agency. We cannot drop the “for the benefit of” language as Bissette would have

us to do. We find that the wording of the contract concerning the parties to it was not

ambiguous and that UMMC and Bissette were the sole parties bound by the terms of the

Separation Agreement. Moreover, contrary to Bissette’s argument, any other construction

is absurd. If every employee of UMMC or its affiliates were bound by the terms of the

Separation Agreement, then even a receptionist at a UMMC clinic would have to be apprised


       2
         For example, in Royer Homes, when a party challenged whether a settlement and
release reserved a claim, the supreme court pointed out that Royer was ignoring the language
in a paragraph that specifically reserved warranty claims “hereinafter asserted” and
Chandeleur’s claim was not listed. Royer Hones, 857 So. 2d at 753 (¶14).

                                              9
of the contract and its provisions.       This would make the confidentiality provision

meaningless and the contract internally inconsistent. Therefore, UMMC’s “related corporate

entities, its and their officers, directors, employees, agents, successors and assigns” were not

parties but mere third-party beneficiaries of the contract between UMMC and Bissette.

                B.     Breach of Contract

¶17.   “A breach-of-contract case has two elements: (1) the existence of a valid and binding

contract, and (2) a showing that the defendant party has broken, or breached it.” Maness v.

K&A Enters. of Miss. LLC, 250 So. 3d 402, 414 (¶43) (Miss. 2018). The parties agree that

the Separation Agreement was a valid and binding contract.               Bissette claims that

Woolverton’s March 12, 2012 comments constitute a breach of the confidentiality3 and non-

disparagement4 clauses of the Separation Agreement. The circuit court held that at the time

Woolverton made his comments, he was not acting in the scope of his employment with


       3
           The relevant portion of the Confidentiality clause (#8) includes:

       You (Bissette) further agree that this Agreement and all of its terms and
       conditions are confidential.

       UMMC, its officers and directors agree that this Agreement and all of its
       terms and conditions are confidential. UMMC, its officers and directors agree
       that they will not communicate or disclose the terms of this Agreement to any
       person other than those . . . that are necessary to carry out the terms and
       conditions of this Agreement.
       4
           The Non-disparagement clause reads:

       9) Agreement Not to Disparage. In further consideration for the above, you
       and UMMC agree to refrain from making any disparaging remarks or
       comments whatsoever about each other, including UMMC and/or its current
       or former employees, officers and/or directors and/or their work, medical
       facilities, medical care, products or services.

                                              10
UMMC; therefore, UMMC was not liable for his actions and there was no breach by UMMC.

We agree.

¶18.   First, because Woolverton was not a party to the contract, there is no breach of the

agreement by him individually. For UMMC to be bound by Woolverton’s actions, Bissette

would need to show that Woolverton was an employee of UMMC acting in the scope of his

employment and in furtherance of his employer’s business at the time the comments were

made. Booth v. S. Hens Inc., 244 So. 3d 888, 890 (¶8) (Miss. Ct. App. 2018). Bissette

claims that the affidavits of Dr. Michael Owens and Dr. Steven Dworkin establish that

Woolverton attended the March NIH conference “as a representative of UMMC as stated in

[their] affidavits.” (Emphasis added). But these affidavits do not say this. Dr. Owens’s

affidavit merely states that numerous other professors who are employed by various schools

attended the panel meeting, including Woolverton from UMMC. Dr. Dworkin’s affidavit

says the same thing and further states that NIH paid all travel and hotel expenses and

provided a $200 per day stipend to participants. Neither affidavit proves that Woolverton

was at the meeting at the directive of UMMC, his employer, or that Woolverton’s

participation at the NIH panel meeting was furthering some business of UMMC. Further,

Bissette presented no evidence that Woolverton’s comments about Bissette made to these two

doctors were made at UMMC’s direction or to further some nefarious purpose that UMMC

had. Thus, UMMC is not vicariously liable for Woolverton’s comments.

¶19.   Nor does Woolverton’s status as an employee at the time of his statements make him

an agent of UMMC. The Mississippi Supreme Court has noted that “the word ‘employee’

is not synonymous with the word ‘agent’ because an agent is one who stands in the shoes of

                                            11
his principal; he is his principal’s alter ego”, standing in place for his principal by authority

from that principal. First Jackson Sec. Corp. v. B. F. Goodrich Co., 176 So. 2d 272, 278

(Miss. 1965). “The burden of proof as to the existence of an agency relationship rests with

the party asserting it.” Aladdin Cons. Co. Inc. v. John Hancock Life Ins. Co., 914 So. 2d 169,

177 (¶14) (Miss. 2005). Bissette provided no evidence that UMMC sent Woolverton to the

conference on UMMC’s behalf. To the contrary, the evidence showed that NIH paid all the

expenses and a stipend to Woolverton to attend. Although Woolverton may have been an

employee of UMMC at the time of his comments, he was not an agent of UMMC. Moreover,

Bissette has provided no evidence to show that Woolverton made his particular comments

about Bissette at UMMC’s direction or to further some purpose of UMMC.

¶20.   There is no genuine issue of material fact that precluded the circuit court from

granting UMMC summary judgment on the claims of breach of contract.                    Because

Woolverton was not a party to the contract and because there was no evidence that he acted

in the course and scope of his employment or as an agent of UMMC, the circuit court

correctly held that any disparaging comments Woolverton made did not constitute a breach

by UMMC of the Separation Agreement.

       II.    Whether the circuit court erred in granting summary judgment in
              favor of UMMC, Stockmeier, Parker, Norquist and Keeton on
              Bissette’s tort claims.

¶21.   The circuit court granted summary judgment to the UMMC defendants on Bissette’s

tort claims, including fraud, misrepresentation, civil conspiracy, and slander. The court held

that Bissette had not put forth sufficient proof to create a dispute of fact on any of these

claims. Because Bissette sued UMMC and other individuals, we divide our discussion

                                               12
between them accordingly.

              A.      Misrepresentation Claims Against UMMC

¶22.   Mississippi Code Annotated section 11-46-5(2) (Rev. 2012) reads:

       For the purposes of this chapter an employee shall not be considered as acting
       within the course and scope of his employment and a governmental entity shall
       not be liable or be considered to have waived immunity for any conduct of its
       employee if the employee’s conduct constituted fraud, malice, libel, slander,
       defamation or any criminal offense other than traffic violations.

The supreme court has held that under section 11-46-5(2), torts constituting fraud, malice,

libel, slander, and defamation, i.e. torts in which malice is an essential element, fall outside

the scope of the MTCA’s waiver of immunity. Mark v. City of Hattiesburg, No. 2016-CA-

01638- COA, 2019 WL 125656, at *3 (¶14) (Miss. Ct. App. 2019); Zumwalt v. Jones Cty Bd.

of Sup’rs, 19 So. 3d 672, 688 (¶83) (Miss. 2009). Thus, UMMC is not liable for the

intentional torts pled by Bissette. Rather, “any legal action against a governmental employee

for these intentional torts must necessarily proceed against him or her as an individual.”

Univ. of Miss. Med. Ctr. v. Oliver, 235 So. 3d 75, 82 (¶30) (Miss. 2017). Accordingly,

because UMMC is immune from the intentional tort claims raised by Bissette, the circuit

court did not err in dismissing the claims of fraud and slander against UMMC.

¶23.   UMMC may, however, be sued for negligent misrepresentation. In order to prove

negligent misrepresentation, a party must show by a preponderance of the evidence:

       (1) a misrepresentation or omission of a fact; (2) that the representation or
       omission is material or significant; (3) that the person/entity charged with the
       negligence failed to exercise that degree of diligence and expertise the public
       is entitled to expect of such persons/entities; (4) that the plaintiff reasonably
       relied upon the misrepresentation or omission; and (5) that the plaintiff
       suffered damages as a direct and proximate result of such reasonable reliance.


                                              13
Horace Mann Life Ins. Co. v. Nunaley, 960 So. 2d 455, 461 (¶20) (Miss. 2007). In such a

cause of action, a party must identify a representation made to him by a person who either

knew of its falsity or failed to use due diligence to determine its falsity. For example, in

Holland v. Peoples Bank & Tr. Co., 3 So. 3d 94 (Miss. 2008), the plaintiff claimed that a

bank employee promised him an increase in his line of credit if the price of cotton went

down. Id. at 96 (¶2). A specific person and a specific representation were identified.

¶24.   The circuit court held that Bissette had failed to introduce any evidence to create a

genuine issue of material fact on several key elements of misrepresentation actions. We

agree. Bissette fails to identify any UMMC person making any specific misrepresentation

to him. The only “representations” that Bissette points to are the general procedures for post

tenure review found in UMMC’s faculty handbook. He claims that these procedures

represented to Bissette that he would receive a “fair and impartial” review, though those

words do not appear in the procedures identified. Notwithstanding that, Bissette argues that

because he believes his review was not fair and impartial, the procedures outlined in the

handbook amount to fraudulent or negligent misrepresentations. To establish the elements

of either misrepresentation cause of action, Bissette would have to show that the writer of

the handbook knew that its review process would not be impartial, or that the writer failed

to know of its untruth.   No such showing was made.

¶25.   Bissette also claims that information of the review panel’s animus against him was

withheld from him (i.e., an actionable omission). He points to Woolverton’s March 2012

comments as proof of animus; however, Bissette provides no proof that Woolverton held that

same animus as the time of the post tenure review in 2011, or that UMMC or Norquist, who

                                             14
appointed him to the review panel knew of such animus if it did exist. Bissette claims that

during the review process, he suspected Parker, another committee member, was biased

because of his hostility. But Bissette did not raise this alleged animus at the time, nor ask

that Parker be replaced. We agree with the circuit court that Bissette produced no proof of

a false representation of a material fact, either intentionally or negligently made. Therefore,

we find no error in the court’s grant of summary judgment for the defendants on the claims

of false misrepresentation.

              B.     Misrepresentation Claims Against Individual Doctors, Other
                     than Woolverton

¶26.   Bissette sued Parker, who sat on his review board; Norquist, his department chair;

Stockmeier, his direct supervisor; and Keeton, the Vice Chancellor who signed the

Separation Agreement on behalf of UMMC for false representation. But Bissette provided

no evidence that any of these individuals misrepresented any material fact to him either.

“Summary judgment must be granted when the nonmoving party ‘fails to make a showing

sufficient to establish the existence of an element essential to his case and on which he bears

the burden of proof at trial.’” Miles v. Paul Moak of Ridgeland Inc., 113 So. 3d 580, 584

(¶9) (Miss. Ct. App. 2012) (quoting Borne v. Dunlop Tire Corp., 12 So. 3d 565, 570 (¶16)

(Miss. Ct. App. 2009)). Therefore, the circuit court did not err in granting summary

judgment for Parker, Norquist, Stockmeier, and Keeton on Bissette’s false representation

claims.

              C.     Civil Conspiracy

¶27.   “To establish a civil conspiracy, the plaintiff must prove (1) an agreement between


                                              15
two or more persons, (2) to accomplish an unlawful purpose or a lawful purpose unlawfully,

(3) an overt act in furtherance of the conspiracy, and (4) damages to the plaintiff as a

proximate result.” Orr v. Morgan, 230 So. 3d 368, 375 (¶17) (Miss. Ct. App. 2017). Bissette

argues that he presented evidence that the post tenure review committee had no intention of

giving Bissette a fair review. But Bissette’s “proof” is merely his assumptions rather than

facts established in the record.

¶28.   While there may have been more than two persons involved in the post tenure review,

one was Bissette’s own choice. It is hard to believe that he would conspire against Bissette

or allow an illegal act to be undertaken against Bissette. There is no proof of an agreement

among the three members of the committee to do anything other than to serve. The

committee’s notes and report reveal no animus or unlawful purpose. Bissette claimed that

they failed to follow the handbook by reviewing information prior to his 2002 appointment

for tenure and did not take into consideration pre-tenure positive information about Bissette.

But the policies and procedures in the record charge the committee with reviewing “the

circumstances of the unsatisfactory reviews and the remediation process previously

undertaken.” To go back further than 2002 was required and only benefitted Bissette.

¶29.   Moreover, Bissette has cited no authority to support his argument that these facts

constitute a colorable conspiracy claim. The failure to cite relevant authority, or the failure

to connect the relevant authority to a case procedurally bars consideration on appeal.

Crawford v. Butler, 924 So. 2d 569, 576 (¶24) (Miss. Ct. App. 2005). Accordingly, we

agree with the circuit court that this claim should be dismissed.

       III.   Whether the circuit court erred in dismissing Bissette’s slander

                                              16
                claim against Woolverton.

¶30.   The circuit court denied Bissette’s motion for summary judgment on the slander action

against Woolverton finding that it was not a “personal action” and did not survive

Woolverton’s death under Mississippi Code Annotated section 91-7-233 (Rev. 2013)5 and

Catchings v. Hartman, 174 So. 553 (Miss. 1937). Bissette argues that the holding in

Catchings was limited to deceased plaintiffs, not deceased defendants, and that Catchings

broadened, rather than limited, those actions that survive. However, Catchings clearly holds

the contrary.

¶31.   In Catchings, the supreme court specifically held that slander does not survive the

death of either the wrongdoer or the person injured. Id. at 554. To arrive at this conclusion,

the court considered the 1930 code in place at the time which provided for the survival of

some actions which read:

       When either of the parties to any personal action shall die before final
       judgment, the executor or administrator of such deceased party may prosecute
       or defend such action, and the court shall render judgment for or against the
       executor or administrator.

Id. at 553 (quoting Miss. Code Ann. §1714 (Rev. 1930)). But the court pointed out that at

common law, actions for slander do not survive the death of either party. Catchings, 174 So.

at 553. The question then was whether an action of slander was within the term “personal

action” as used in the statute. To answer this question, the court looked to McNeely v. City


       5
        Executors, administrators, and temporary administrators may commence and
prosecute any personal action whatever, at law or in equity, which the testator or intestate
might have commenced and prosecuted. They shall also be liable to be sued in any court in
any personal action which might have been maintained against the deceased. Miss. Code.
Ann. § 91-7-233 (Rev. 2013).

                                             17
of Natchez, 114 So. 484, 486 (Miss. 1927), which had held that the words of the statute

“personal action,” being contrary to common law, must be strictly construed. The 1930

Legislature was aware of the McNeely decision and could have changed the wording when

it drafted the 1930 code. However, it did not and re-enacted the statute without change. The

Catchings court then specifically found that “the action of slander is not a personal action

within the strict interpretation of the statute.” Id. at 554.

¶32.   Bissette tries to limit Catchings to its facts, i.e. that the action was one brought on

behalf of the slandered deceased. But Catchings and the statute clearly say that it applies to

both the injured person and the wrongdoer, whoever is deceased. The holding in Catchings

has not been overruled but actually cited subsequently without change. See Caine v. Hardy,

943 F.2d 1406, 1410 (5th Cir. 1991) (“The action of slander is not a personal action within

the strict interpretation which the statute must now receive.”), and Mitchell v. Random House

Inc., 703 F. Supp. 1250, 1255, n. 5 (S.D. Miss. 1988) (relying on Catchings), aff’d, 865 F.2d

664 (5th Cir. 1989). We see no reason on the facts of this case to revisit Catchings.

Therefore, we hold that Bissette’s slander claim against Woolverton was abated and

extinguished upon Woolverton’s death.

                                       CONCLUSION

¶33.   For the above and foregoing reasons, we hereby affirm the circuit court’s “Findings

of Fact, Conclusions of Law, and Order of Dismissal” of Bissette’s case.

¶34.   AFFIRMED.

    BARNES, C.J., CARLTON, P.J., GREENLEE, WESTBROOKS, TINDELL,
LAWRENCE, McCARTY AND C. WILSON, JJ., CONCUR. J. WILSON, P.J., NOT
PARTICIPATING.

                                               18